                    Case 3:17-md-02777-EMC Document 483 Filed 01/10/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


      In re Chrysler-Dodge-Jeep EcoDiesel Litigation           )
                             Plaintiff                         )
                                v.                             )      Case No. 3:17-md-02777-EMC
                                                               )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         The People of the State of California                                                                         .


Date:          01/10/2019                                                                /s/ Judith Fiorentini
                                                                                          Attorney’s signature


                                                                                   Judith Fiorentini (CA 201747)
                                                                                     Printed name and bar number
                                                                                  California Department of Justice
                                                                                  600 West Broadway, Suite 1800
                                                                                    San Diego, California 92101

                                                                                                Address

                                                                                    judith.fiorentini@doj.ca.gov
                                                                                            E-mail address

                                                                                          (619) 738-9343
                                                                                          Telephone number

                                                                                          (619) 645-2271
                                                                                             FAX number
